Order, Supreme Court, New York County (Marcy S. Friedman, J), entered February 13, 2008, which dismissed the petition seeking to annul the determination of the New York State Division of Human Rights, unanimously affirmed, without costs.
The petition challenging the Division’s finding that there was no probable cause to support her claims that respondent Westbourne Associates, L.E engaged in unlawful discriminatory practices related to housing based on petitioner’s race/color, creed or sex (see Executive Law § 296 [5] [a] [2]) was properly dismissed for failure to allege facts sufficient to show that the Division’s determination was arbitrary and capricious (see Matter of McFarland v New York State Div. of Human Rights, 241 AD2d 108 [1998]).
Fetitioner’s remaining arguments are unavailing. Concur— Tom, J.E, Andrias, Nardelli, Buckley and DeGrasse, JJ.